Citation Nr: 1720208	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  15-35 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Shannon Brewer, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2013 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a right knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, there is credible evidence the Veteran has an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder, that is related to his service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision below represents a complete grant of the benefit claimed on appeal, namely entitlement to service connection for an acquired psychiatric disorder, and remand the remaining issues, discussion of the duties to notify and assist is not required.

I.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder. 

Legal Criteria

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and considered sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Additionally, the current version of 38 C.F.R. § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

For purposes of 38 C.F.R. § 3.304 (f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

Acquired Psychiatric Disorder

The Veteran asserts that his current acquired psychiatric disorder is related to service.  

First, the evidence of record demonstrates that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD, adjustment disorder, and major depressive disorder, and thus, the first Shedden element is met.  At the Veteran's December 2012 VA examination, the VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  The VA examiner found that the Veteran's reported stressors did not meet the criteria for a diagnosis of PTSD.  Yet the treatment notes indicate a diagnosis of PTSD, for example in October 2012, November 2012, December 2012, January 2013, and August 2013.  Further the Veteran submitted a private evaluation from Dr. J.D.B., Ph.D., dated in January 2017, that diagnosed the Veteran with PTSD, major depressive disorder, persistent depressive disorder, and alcohol use disorder in remission.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current diagnoses of an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder.

The next Shedden element requires an in-service event or injury.  The Veteran's service personnel records indicate that the Veteran served abroad for two months and eleven days and received the Iraq Campaign Medal with two bronze stars.  The Veteran's specialty in-service was as a logistics and vehicle systems operator.  The Veteran reported in an October 2016 statement that he was attached to a communications support battalion, he received fire from the enemy, he saw dead bodies, and he was afraid of improvised explosives worn by children.  The VA treatment notes indicate that these in-service events were sufficient to support a diagnosis of PTSD.  Dr. J.D.B. concluded that these events had a traumatic impact on the Veteran and supported a diagnosis of PTSD and major depressive disorder.  The Board places less weight on the opinion of the December 2012 VA examiner, as the opinion does not address all of the Veteran's claimed stressors and is less thorough than the evaluation of Dr. J.D.B.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an in-service event or injury occurred. 

Lastly, there must be evidence of a nexus between the Veteran's disability and his service.  The December 2012 VA examiner found that the Veteran did not have PTSD and could not attribute his anxiety and depression to his service.  The VA examiner noted that the treatment notes diagnosing the Veteran with PTSD did not use the CAPS method, which is the preferred system for diagnosing PTSD.  Further, the VA examiner noted the presence of multiple other psychosocial stressors present that could be contributing to the Veteran's mental state.  However, the VA treatment notes continued to diagnose the Veteran with PTSD despite the VA examiner's opinion and relate this diagnosis to his in-service trauma.  

The Board places great weight on the opinion of Dr. J.D.B. Dr. J.D.B. conducted a thorough examination and reported a lengthy history of the Veteran's mental health.  Dr. J.D.B. administered objective testing and concluded that the Veteran suffers from PTSD and major depressive disorder, among other conditions.  Dr. J.D.B. also used the CAPS method described by the December 2012 VA examiner as the preferred method for testing for PTSD.  Dr. J.D.B. noted the Veteran's in-service trauma and described how the traumatic events impacted the Veteran.  Dr. J.D.B. opined that the Veteran's PTSD and major depressive disorder stem from his experiences in Iraq while serving on active duty.  Resolving reasonable doubt in the Veteran's favor, the Board finds that there is sufficient evidence of a nexus between the Veteran's current acquired psychiatric disorder, to include PTSD, adjustment disorder, and major depressive disorder, and his service. 

When a stressor is related to the Veteran's fear of hostile military or terrorist activity, the Board notes that the regulations require a VA psychiatrist or psychologist, or contract equivalent, confirm that the Veteran's claimed in-service stressor is adequate to support a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f)(3).  The Veteran was diagnosed by a VA psychologist with PTSD and the psychologist found in October 2012 that the claimed in-service stressors are adequate to support a diagnosis of PTSD as the Veteran witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and his response involved intense fear, helplessness, or horror.  Thus the criteria of 38 C.F.R. § 3.304(f)(3) are met.  While the December 2012 VA examiner did not find that the Veteran's in-service stressor was sufficient to support a diagnosis of PTSD the Board finds that the examiner's opinion is less persuasive than the opinion of Dr. J.D.B. and the October 2012 VA psychologist.  The December 2012 VA examiner noted that the VA treating providers did not use the CAPS system, but Dr. J.D.B. did use the CAPS system to diagnose the Veteran with PTSD.  The December 2012 VA examiner only evaluated one of the Veteran's stressors, while Dr. J.D.B. noted multiple other stressors stemming from the Veteran's overseas service.  Further, both Dr. J.D.B. and the Veteran's VA treating psychologist concluded that the Veteran's in-service experiences exposed him to actual or threatened death or serious injury, whereas the December 2012 VA examiner did not reach this conclusion and did not explain why he found the Veteran's statements not credible.  While the opinions of the VA treating psychologist and the December 2012 VA examiner conflict, the opinion of Dr. J.B.D. is sufficient to tilt the balance in favor of the Veteran.  The Board places less weight on the opinion of the December 2012 VA examiner and concludes that a VA psychologist has found the Veteran's claimed stressors sufficient to support a diagnosis of PTSD consistent with 38 C.F.R. § 3.304(f)(3).  Resolving reasonable doubt in the Veteran's favor, service connection for PTSD is therefore warranted.  

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD, adjustment disorder, and major depressive disorder, is related to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, and major depressive disorder, is granted.


REMAND

Right Knee

The Veteran asserts that his in-service right knee injury is related to his current right knee disability, and therefore he is entitled to service connection. 

The Veteran's service treatment records (STRs) reflect an in-service injury to the Veteran's right knee. For instance, the Veteran complained of right knee pain in December 2000 and was diagnosed with a resolving lateral collateral ligament (LCL) sprain.  In August 2001 he complained of right knee pain for the previous seven days.  He continued to seek treatment for right knee pain and was sent to "knee school" in January 2002 to help treat his knee pain.  The Veteran was diagnosed with iliotibial band syndrome (ITBS) and sent for an MRI in August 2002.  Interpretation of the Veteran's MRI revealed no internal derangement, no meniscal tear, and small joint effusion.  His separation physical reported a history of right knee iliotibial band syndrome, physical therapy, and improved symptoms with no recurrence.  

The December 2012 VA examiner concluded that the Veteran's current right knee strain is unrelated to his in-service right knee strain.  However, this examination is inadequate to resolve the Veteran's claim.  First, the Veteran was diagnosed with a right knee strain at points in-service and currently has a diagnosis of a right knee strain as reported in October 2012.  The matching diagnoses raise the prospect of a connection, and the VA examiner did not address why they are unrelated.  Further, it does not appear that the VA examiner requested a history from the Veteran of his post-service knee pain.  The VA examiner pointed to a lack of objective evidence, but it is unclear if there is any subjective evidence to evaluate.  Finally, the VA examiner noted that an intercurrent injury could not be ruled out because of the length of time since the Veteran's service.  Yet the VA examiner did not point to any evidence to support this contention and the mere inability to rule out an intercurrent injury is not a sufficient reason to render a negative nexus opinion.  Combined with the lack of a history of the Veteran's post-service knee pain, the Board cannot evaluate the VA examiner's conclusion.  As such, additional development is required.  

TDIU

The Veteran claims entitlement to TDIU based on his service-connected disabilities.  The RO denied the Veteran's claim because service connection was not in effect for any disabilities.  The Board's decision grants service connection for an acquired psychiatric disorder, however, the Board cannot assign a rating for an acquired psychiatric disorder in the first instance.  For this reason, a decision on entitlement to TDIU will be deferred so that implementation of the grant of service connection for an acquired psychiatric disorder may be accomplished. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask him to provide a statement describing the history of his right knee disability, including any post-service knee pain and the history of his current right knee strain.  

3.  After completion of the above development, return the claims file to the VA examiner who offered the December 2012 opinion as to the etiology of the Veteran's claimed right knee disability.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  The claims folder, including a copy of this remand, should be reviewed by the examiner and the VA examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the Veteran's STRs that show diagnosis of a right knee strain.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a)  Identify any current right knee disability. 

(b)  Provide an opinion, with supporting clinical rationale, as to whether any right knee disability is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service.  The examiner should specifically address any evidence provided by the Veteran of his post-service right knee pain, any overlap between the Veteran's current diagnosis and his in-service diagnoses, and the etiology of any current right knee disability.  If the VA examiner finds there to have been an intercurrent injury to the Veteran's right knee, the VA examiner should describe that injury in-detail and provide an opinion as to whether it is at least as likely as not that the Veteran's in-service right knee injury caused or aggravated that intercurrent injury.  

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, following the assignment of a rating for the Veteran's newly service-connected psychiatric disorder, readjudicate the remaining issues on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case after according the requisite time to respond, and thereafter return the matter for appropriate appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


